Citation Nr: 1646175	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  13-31 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a lower back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his daughter


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1967 to November 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In December 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

When this case was before the Board in March 2016, it was remanded for additional development.  The case is now again before the Board for further appellate action.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

The issue of entitlement to service connection for a lower back disability is addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's current tinnitus originated during service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim for service connection for tinnitus.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016). 

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Background and Analysis

The Board notes at the outset that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To be considered adequate, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In addition, a medical examiner is not free to simply ignore a veteran's lay statements recounting symptoms or events.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The Board also notes that a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board notes that the record shows the Veteran has been diagnosed with tinnitus.  In its March 2016 remand, the Board noted the Veteran's report that he first experienced ringing in his ears during active service.  The Veteran testified at his December 2015 hearing that he believed his tinnitus was caused either by an in-service fall which also resulted in a back injury, or by acoustic trauma during service in the form of firing weapons, including a grenade launcher, without hearing protection during infantry training.

The Board noted that the Veteran had undergone a VA examination in February 2014 and that the VA examiner found it was less likely than not that the Veteran's tinnitus was caused by military noise exposure.  The Board noted the examiner had stated that while there are numerous possible causes of tinnitus, an audiologist could only address the etiology of tinnitus as it related to auditory system injuries.  The examiner further stated that without evidence of objectively verifiable noise injury, the association between claimed tinnitus and noise exposure did not exist.  The Board found the examiner's opinion was flawed for two reasons.  First, the examiner had neglected to provide an opinion as to whether the Veteran's tinnitus was due to the fall he sustained in service, since such an opinion was outside the examiner's area of expertise.  Second, the examiner stated that objective evidence of in-service noise exposure was required to find an association between tinnitus and military noise exposure, and thus did not consider the Veteran's lay statements to be competent evidence of noise exposure.  As such, the Board remanded the Veteran's claim for an additional VA examination.

The Veteran was afforded an additional VA examination in July 2016.  The examiner acknowledged the Veteran's tinnitus diagnosis and his report that it had begun during service, but concluded it was less likely than not the Veteran's tinnitus was a result of in-service noise exposure.  Upon review of the examination report, the Board notes that the July 2016 examiner simply restated the entire rationale given in the February 2014 examination report, word for word, as the rationale for her own opinion.  As such, the Board finds the July 2016 VA examination report did not comply with the Board's instructions, and is inadequate for adjudication purposes for the same reasons as those discussed in the March 2016 remand.

Upon a careful review of the entire record, the Board has determined that the evidence is at least in equipoise as to whether the Veteran's current tinnitus originated during service.  The Board first notes the inadequate nature of the February 2014 and July 2016 VA examination reports.  Specifically, the examiners failed to account for the Veteran's lay statements to the effect that he first experienced ringing in his ears during service, and that the ringing was caused, at least in part, by acoustic trauma from firing weapons, including a grenade launcher, without hearing protection during infantry training.  In this regard, the Board notes that the Veteran's separation records confirm his military occupational specialty (MOS) was in the Artillery, and that he received an award for proficiency with an M-14 rifle.  As such, the Board finds the Veteran's reports of in-service acoustic trauma to be credible.  In addition, the Board finds the Veteran is entirely competent to report he noticed the symptoms of tinnitus in service and that those symptoms have continued ever since.  Upon a review of the foregoing, in the Board's opinion, the evidence supporting the Veteran's claim is at least in equipoise with that against the claim.  Accordingly, the Veteran is entitled to service connection for tinnitus.  


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

Although further delay is regrettable, the Board finds that additional development is required before the Veteran's claim of entitlement to service connection for a lower back disability is decided.

In its March 2016 remand, the Board first noted that the record showed the Veteran served in the Army Reserves from November 1970 to September 1973, following his period of active service.  The Board noted that records relating to the Veteran's Reserve service had not been obtained.  As such, the Board instructed the originating agency to undertake efforts to obtain all medical and personnel records relating to the Veteran's Reserve service.

The Board next noted the Veteran had claimed he injured his back during service when he fell outside a commissary while stationed in Germany in February 1970.  The Board noted the Veteran's service treatment records (STRs) showed he sought treatment in February 1970 for a sudden attack of severe mid-back pain accompanied by an episode of vomiting.  As such, the Board found the Veteran to be a credible historian with regard to his account of an in-service back injury.  The Board next noted the Veteran had not been afforded any VA examination relating to his claim, and thus, the Board remanded the claim for an examination.  The examiner was instructed to provide an opinion as to whether it was at least as likely as not that the Veteran's lower back condition originated during service or was otherwise etiologically related to service, to include his noted February 1970 fall and treatment for back pain.  The examiner was instructed to assume the Veteran was a credible historian.

The Veteran was subsequently afforded a VA examination in July 2016.  The examiner provided a diagnosis of degenerative disc disease of the lumbar spine.  He noted the Veteran's report that his only previous back trauma occurred when he slipped and fell down a flight of stairs in Germany during service.  The Veteran also reported that in 1984 or 1987, his right leg swelled up and he went to the hospital, at which time he underwent back surgery.  The examiner stated the Veteran did not know what kind of surgery he underwent, and that although he had not had any leg swelling since the surgery, he still had back pain but had not sought any additional medical care.  The examiner stated there was no record indicating interval lumbar disease from the time of service to the time of surgery in 1984, nor any records of the 1984 operation.  The examiner noted the Veteran had a 4.2 centimeter lower lumbar scar, but stated the scar could be from any multitude of procedures, such as a lipoma or cyst removal.  The examiner noted there was no diagnosis of degenerative lumbar disease in service or within 1 year of discharge, and that any spinal surgery was performed 14 years after service.  The examiner further stated that X-rays taken on the day of the examination showed only mild arthritis, and that it was surprising that the arthritis in the Veteran's spine was milder than expected at his age.  The examiner stated that the current medical evidence did not show significant degenerative disease while in service, and the examiner concluded that, "it would be speculation to link the Veteran's history of a fall while in service to the lumbar scar noted on today's exam."  The examiner then stated the Veteran's lumbar degenerative disease was caused by chronic weight bearing on the lumbar vertebrae and disc apparatus.

The Board first notes that following the Board's March 2016 remand, the Appeals Management Center (AMC) in Washington, D.C., submitted a request for records through the Personnel Information Exchange System (PIES), but listed November 1967 to November 1970, the Veteran's period of active duty, as the dates of service in its request.  The AMC subsequently received the Veteran's personnel file and medical records for this period of service.  However, the AMC did not submit any request for records relating to the Veteran's period of Reserve service between November 1970 and September 1973, and the record does not show any efforts have been undertaken to obtain such records, as instructed by the Board.  As such, further development is required to obtain the Veteran's Army Reserve records.

In addition, the Board again notes the July 2016 VA examiner's opinion that, "it would be speculation to link the Veteran's history of a fall while in service to the lumbar scar noted on [the July 2016] exam."  The Board finds this opinion is problematic for two reasons.  First, the examiner provided no rationale for his statement that an opinion could not be provided without speculation.  Second, the examiner's opinion did not answer the question posed by the Board in its March 2016 remand of whether it was "at least as likely as not" that the Veteran's lower back condition originated during service or was otherwise etiologically related to service.  For the foregoing reasons, the Board has determined that the July 2016 VA examination report is inadequate for adjudication purposes and that an additional VA examination is warranted.

The Board also briefly notes that in June 2016, the Veteran submitted a VA Form 21-4142a, General Release for Medical Provider Information, for Baylor Scott and White Medical Center, where he asserted his 1984 back surgery referenced by the July 2016 VA examiner was performed.  However, in a June 2016 phone call, an administrator at that hospital informed the AMC that the hospital's retention period for records was 21 years, and thus, the Veteran's records had been destroyed.  In an August 2016 letter, however, the Veteran clarified that he had undergone spinal surgery at the L4-5 level of the lumbar spine in 1984.  As such, the examiner on remand will be instructed to consider the Veteran's lay statement regarding the nature of his 1984 surgery.

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the AMC for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to specifically include the Veteran's service medical records and personnel file for his period of service in the Army Reserves between November 1970 and September 1973.  If the RO or the AMC determines these records are unavailable, the RO or the AMC must make a formal finding, to be associated with the record, detailing all efforts made to obtain the requested records.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise, who has not performed an examination or proffered an opinion in this case, to determine the nature and etiology of his lower back disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's lower back disability originated in or is otherwise etiologically related to his military service.

In providing his or her opinion, the examiner must consider and discuss the following evidence:

* the Veteran's report that he injured his back due to an in-service fall outside a commissary in Germany in February 1970, which the Board has determined is credible;
 
* a service treatment record showing the Veteran sought treatment in February 1970 for a sudden attack of severe mid-back pain accompanied by an episode of vomiting;

* the Veteran's report that he has experience continuous lower back pain since his in-service injury;

* the Veteran's report that he did not seek medical care for his back following service due to the need to take care of his daughter, who was suffering from a serious illness;

* the Veteran's report that he underwent spinal surgery at the L4-5 section of the lumbar spine in 1984;

* the Veteran's report that he continued to suffer from back pain following the 1984 surgery but did not seek further treatment because he did not wish to undergo additional surgeries. 

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


